 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOEL WOOLFENDEN,                                        Case No.: 2:20-cv-00906-APG-VCF

 4          Plaintiff                                                     Order

 5 v.

 6 AMERICAN EDUCATION SERVICES LLC
   and EQUIFAX INFORMATION SERVICES
 7 LLC,

 8          Defendants

 9         I previously ordered the parties to file a proposed joint pretrial order by May 28, 2021.

10 ECF No. 16. I advised the parties that failure to comply may result in sanctions, including the

11 dismissal of any remaining claims. Plaintiff Joel Woolfenden filed a stipulation of dismissal for

12 defendant Equifax Information Services LLC, but he did not file a similar dismissal of defendant

13 American Education Services LLC. Nor did he otherwise respond to my order with respect to

14 defendant American.

15         I THEREFORE ORDER that plaintiff Joel Woolfenden’s claims against defendant

16 American Education Services LLC are DISMISSED. The clerk of court is instructed to close

17 this case.

18         DATED this 2nd day of June, 2021.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
